Citation Nr: 1121528	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-04 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to service connection for a headache disorder.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for a sacroiliac joint disorder.  

4.  Entitlement to service connection for a sacroiliac joint disorder. 

5.  Entitlement to an increased disability evaluation for retropatellar pain syndrome with degenerative changes of the left knee, currently rated as 10 percent disabling.  

6.  Entitlement to an increased disability evaluation for retropatellar pain syndrome with degenerative changes of the right knee, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1977 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and August 2008 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado.  

The Veteran appeared at a Travel Board hearing before the undersigned Veteran Law Judge at the RO in March 2011.  A transcript of the hearing is of record.  

The issues of service connection for a right shoulder disorder, a headache disorder, and the newly reopened claim of service connection for a sacroiliac joint disorder, as well as the increased evaluation claims for left and right knee disorders are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In an August 1998 rating determination, the RO denied service connection for sacroiliac joint pain; the Veteran was notified of this decision in September 1998 and did not appeal.

2.  Evidence received since the August 1998 rating determination denying service connection for a sacroiliac joint disorder, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's August 1998 rating determination denying service connection for sacroiliac joint pain became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  Evidence received since the August 1998 rating determination denying service connection for sacroiliac joint pain is new and material, and the Veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit)(as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim, as it relates to the issue of whether new and material evidence has been received to reopen the claim of service connection for a sacroiliac joint disorder, further assistance is not required to substantiate that element of the claim.


Reopening of the Claim

Final decisions will be reopened on receipt of new and material evidence.  38 U.S.C.A. § 5108.  As noted above, the RO denied service connection for sacroiliac joint pain in August 1998.  The Veteran did not file an appeal, and the August 1998 rating decision became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 20.302, 20.1103.

The Board presently will reopen the claim, and remand the appeal for a clarifying VA examination.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

As noted above, the RO denied service connection for sacroiliac joint pain in August 1998.  In denying service connection, the RO observed that service medical records showed that the Veteran complained of back pain in March 1997.  No treatment was shown.  It further indicated that at the time of the Veteran's March 1997 discharge examination, intermittent pain was noted.  The RO noted that the Veteran indicated that in 1994 or 1995, he was walking and his right leg "locked up" with a severe amount of pain being located in the superior iliac spine.  The Veteran described the pain "as like an ice pick" through the area.  By the time the Veteran was seen, the pain was gone and range of motion had returned.  The Veteran stated that he periodically had pain.  He could not describe the frequency, and the pain lasted from 30 to 45 seconds with no range of motion for his hip.  The Veteran described the pain as sharp in nature and without radiation.  He indicated that he had not been treated for this condition and did not have any exacerbating or relieving factors.  

The RO noted that the October 1997 VA examination revealed that range of motion for the lumbosacral spine was completely within normal limits.  The Veteran was noted to have no joint tenderness or swelling.  The examiner stated that she was unable to reproduce the pain.  His gait was normal as was the neurological examination.  Strength was 5/5 with normal x-rays.  It was the examiner's assessment that the Veteran had intermittent sacroiliac dysfunction with insufficient clinical evidence at present to warrant a diagnosis of any acute or chronic problems or residuals thereof.  

The RO denied service connection on the basis that while there was record of treatment in service for sacroiliac joint pain, no permanent residual or chronic disability subject to service connection was shown by service medical records or demonstrated by evidence following service.  The RO indicated that it was necessary to provide evidence which demonstrated a permanent residual or chronic disability.  

Evidence received subsequent to the denial of service connection includes VA and private treatment records, the results of a June 2008 VA examination, and statements and testimony from the Veteran as to how he sustained the sacroiliac joint injury and how it has continued to bother him to the present day.  

Treatment records associated with the claims folder reveal that X-rays taken in July 2002 demonstrated that the Veteran had degenerative changes in the right sacroiliac joint.  X-rays taken in July 2008 revealed degenerative joint changes in both sacroiliac joints, right side worse than the left.  

In a February 2008 statement, the Veteran's treating physician, S. Lang, M.D., indicated that the Veteran's back injury was caused by the 1985 inservice accident.  

Following a June 2008 VA examination, the examiner indicated that the September 1985 injury with documented low back strain was the only etiology that could be pointed to that might have caused the Veteran's L4-5 degenerative disc disease.  As a consequence, the examiner was of the opinion that the Veteran's lumbar spine degenerative disc disease was most likely caused by or a result of his active duty September 1985 rollover motor vehicle accident.  The examiner did not address whether the Veteran's sacroiliac joint degenerative disease was related to his period of service.  Service connection for degenerative disk disease was granted by the RO in an August 2008 decision.

At his March 2011 hearing, the Veteran testified as to having had pain in his back immediately following the inservice accident.  He noted that his back had hurt on a continual basis since the accident.   

The basis for the prior denial was that the Veteran had no current disability of the sacroiliac joint.  Evidence added to the record now reveals degenerative changes of both sacroiliac joints.  Moreover, the Veteran's private physician related his back problems to the inservice accident.  While the June 2008 VA examiner related the Veteran's L4-5 degenerative disc disease to the inservice automobile accident, he did not address the degenerative changes in the sacroiliac joint.  

The newly received evidence relates to previously unestablished elements of the claim of a current disability and a link between the current disability and service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. §  3.156(a).  Therefore, the Veteran's claim of service connection a sacroiliac joint disorder is reopened.


ORDER

New and material evidence having been received the claim of service connection for a sacroiliac joint disorder is reopened.


REMAND

As it relates to the claim of service connection for a sacroiliac joint disorder, the Veteran has currently been diagnosed as having degenerative changes of the sacroiliac joints.  The Veteran has testified as to having had problems with his sacroiliac joint since sustaining a back injury in service during the September 1985 motor vehicle accident.  

As it relates to the claim of service connection for a headache disorder, the Veteran was seen on several different occasions in service with complaints of headaches.  The Veteran has reported and testified as to having had headaches on an intermittent basis since his period of service, to include following an inservice motor vehicle accident.  The Veteran's private physician, Dr. Lang, in a February 2008 treatment report/letter, noted that the Veteran had sustained a head injury in the 1985 accident, which he observed was reported during his review of the Veteran's inservice treatment records.  

As it relates to the claim of service connection for a right shoulder disorder, the Veteran has testified as to having sustained an injury to his right shoulder in service during the inservice motor vehicle accident.  The Veteran was seen with complaints of right shoulder pain at the time of the September 1985 accident and that he was noted to have a possible fracture of the acromioclavicular joint at that time.  

At the time of his March 2011 hearing, the Veteran testified that he hurt his shoulder during the September 1985 accident.  He reported complaining of right shoulder pain thereafter and noted that it had continued to cause pain since service.  
The Veteran was diagnosed as having right rotator cuff tendinosis at the time of an October 2009 right shoulder MRI.  

Under the Veterans Claims Assistance Act, VA must provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Based upon the above, VA examinations are warranted to determine the etiology of any current right shoulder, headache, and sacroiliac joint disorders and their relationship, if any, to the Veteran's period of service.  

During his March 2011 hearing, the Veteran stated that his knee disorders had increased in severity.  The Veteran testified that his knees were unstable and buckled.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992). An additional VA examination to determine the extent of any current left or right knee disability is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Veteran and ask him to provide the names and addresses, as well as the dates of treatment, of any health care providers who have treated him since April 2008, the date of the most recent medical evidence on file with the exception of the October 2009 report forwarded by the Veteran.  After securing any appropriate consent from the Veteran, VA must obtain and add to the claims folder any such treatment records that have not been previously associated with the Veteran's VA claims folder.  

2.  The RO/AMC will schedule the Veteran for a VA examination to determine whether the Veteran currently has a headache disorder caused or aggravated by any incident of active military service. 

The following considerations will govern the examination:

	a.  The claims folder, and a copy of this remand, will be reviewed by the examiner in conjunction with the examination, and the examiner will acknowledge this review in any report generated as a result of this remand.  

	b.  The examiner must respond to the inquiries:

(i).  Given the medical and factual history as recorded in the Veteran's claims folder and his service treatment records, did the Veteran develop a headache disorder during, or within one year of his discharge from active service in August 1997?

(ii)  Given the medical and factual history as recorded in the Veteran's claims folder and his service treatment records, is there medical or lay evidence that are characteristic manifestations of headaches either in service, within one year of service, or shortly thereafter?

Complete detailed rationale must be provided for the opinion.

3.  The RO/AMC will schedule the Veteran for a VA examination to determine whether the Veteran currently has a right shoulder disorder caused or aggravated by any incident of active military service. 

The following considerations will govern the examination:

	a.  The claims folder, and a copy of this remand, will be reviewed by the examiner in conjunction with the examination, and the examiner will acknowledge this review in any report generated as a result of this remand.  

	b.  The examiner must respond to the inquiries:

(i).  Given the medical and factual history as recorded in the Veteran's claims folder and his service treatment records, did the Veteran develop a right shoulder disorder during, or within one year of his discharge from active service in August 1997?

(ii)  Given the medical and factual history as recorded in the Veteran's claims folder and his service treatment records, is there medical or lay evidence that are characteristic manifestations of a right shoulder disorder either in service, within one year of service, or shortly thereafter?

Complete detailed rationale must be provided for the opinion.

4.  The RO/AMC will schedule the Veteran for a VA examination to determine whether the Veteran currently has a sacroiliac joint disorder caused or aggravated by any incident of active military service. 

The following considerations will govern the examination:

	a.  The claims folder, and a copy of this remand, will be reviewed by the examiner in conjunction with the examination, and the examiner will acknowledge this review in any report generated as a result of this remand.  

	b.  The examiner must respond to the inquiries:

(i).  Given the medical and factual history as recorded in the Veteran's claims folder and his service treatment records, did the Veteran develop a sacroiliac joint disorder during, or within one year of his discharge from active service in August 1997?

(ii)  Given the medical and factual history as recorded in the Veteran's claims folder and his service treatment records, is there medical or lay evidence that are characteristic manifestations of a sacroiliac joint disorder either in service, within one year of service, or shortly thereafter?

Complete detailed rationale must be provided for the opinion.

5.  The RO/AMC will schedule the Veteran for a VA examination to assess the current manifestations his left and right knee disabilities. 

The following considerations will govern the examination:

	a.  The claims folder, and a copy of this remand, will be reviewed by the examiner in conjunction with the examination, and the examiner will acknowledge this review in any report generated as a result of this remand.  All indicated tests and studies, including X-rays, must be performed and all findings must be reported in detail.

	b.  The examiner must respond to the inquiries:

(i).  The examiner must report the ranges of knee motion in degrees.  The examiner must also report whether the right knee or left knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, of flare ups.  Such inquiry must not be limited to muscles or nerves.  These determinations must be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

(ii)  The examiner must also report whether there is lateral instability or recurrent subluxation in either knee, and if present, the severity of such symptoms.

6.  The Veteran must be advised in writing that it is his responsibility to report for the VA examinations, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  To help avoid future remands, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After undertaking any other development deemed appropriate, the RO/AMC must readjudicate the remaining issues on appeal.  The Board calls the RO/AMC's attention to the provisions of 38 C.F.R. § 3.307(c) providing that no presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period.  This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first  observed, but in the light of subsequent developments it may gain considerable significance.  Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, must be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree.  38 C.F.R. § 3.307(c).

If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


